This suit was instituted in the district court of Potter county, Tex., by the appellant, B. G. Hutchinson, to recover the sum of $1,636 against the appellee, Barnum Oil Company, for services.
Appellee answered by general demurrer and general denial, and on May 17, 1926, a judgment reciting that it was, by agreement, entered in favor of the appellant against the appellee. On May 19th thereafter, appellee filed a motion for a new trial, asking that the judgment theretofore entered against it be set aside, and, upon a hearing of this motion, the trial court set aside the judgment theretofore entered against appellee and granted it a new trial, from which action and judgment of the court appellant prosecutes this appeal.
As disclosed by the transcript, the appellant filed no motion in the lower court for a new trial, and filed no assignments of error in the lower court upon which he desired the action of that court reviewed. This appeal involves the same questions that have been this day decided in the case of B. G. Hutchinson v. R. G. Barnum (Tex.Civ.App.) 290 S.W. 809, and, on the holding in that case and the authorities therein cited, the judgment of the lower court is affirmed.